PELHAM, J.
Charge No. 1 reqested in writing by the defendant and refused by the court is not covered by any written charge given at the instance of the defendant, and states a correct legal proposition as applied to the evidence in the case — that is, it is not abstract — and the principle it asserts has often been approved, more than once in the exact language of this charge. — Adams v. State, 175 Ala. 8, 57 South. 591; Naugher v. State, 6 Ala. App. 3, 60 South. 458; Hammond v. State, 147 Ala. 79, 41 South. 761; Burkett v. State, 154 Ala. 19, 45 South. 682; Chestnutt v. State, 7 Ala. App. 72, 61 South. 609.
There are other refused charges set out in the bill of exceptions, some of them embodying the same, or practically the same, proposition as charge No. 1; but we do not deem it necessary to discuss these charges or the ruling on the evidence, as they are not matters that will probably enter into another trial.
For the error pointed out, in refusing to give the charge discussed, the judgment of the trial .court must be reversed.
Reversed and remanded.